TROTT, Circuit Judge,
Dissenting.
The difference between this case and Atchison, Topeka and Santa Fe Railway v. Hercules Inc., 146 F.3d 1071, 1073 (9th Cir.1998), a case of which the district court was well aware, appears to me to be more than my able colleagues acknowledge. Simply put, this is not a Rule 14 case. The district court correctly recognized this difference noting that the current case is more akin to compulsory joinder under Rule 19, as well as the untoward result that double filing would create i.e., prejudice and extra expense. Moreover, the reason for the attempt to file this case as a separate case from the case of which it should have been a part stems from lawyering that fell far short of what is expected from a person adequately schooled in the law. Scheduling orders are necessary to the efficient processing of cases — for everybody. Nowhere in the United States is the workload of our courts more daunting than in the Southern District of California. There was no excuse for missing the scheduling order and for attempting unnecessarily to make two cases out of one. If we are going to accommodate these kinds of inexcusable failures of lawyering, our system will soon sink into chaos.
In fíne, I do not believe the district court erred in its legal understanding of the issue. Consequently, I conclude that the discretion exercised by the district court was justified and appropriate. With all deference to my colleagues’ different views, I respectfully dissent.